Citation Nr: 1526083	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Whether new and material evidence has been presented to reopen a claim for service connection for the cause of the Veteran's death and if so whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  He died in September 2003; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The appellant did not appeal the January 2004 rating decision denying service connection for the cause of the Veteran's death or submit any pertinent evidence within the appeal period. 

2.  The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran was not service connected for any disease or disability during his lifetime or at the time of his death.  

4.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to Agent Orange or other herbicide agents during that time.

5.  The Veteran did not have a disability which could have been presumptively service connected based on his presumed Agent Orange exposure in service and which caused or substantially contributed to the cause of the Veteran's death or otherwise hastened the onset of death.  

6.  The Veteran's head and neck cancer which caused his death developed many years after his discharge from service and is not etiologically related to his active service, to include his in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A disability incurred in or aggravated by active duty did not cause or contribute substantially or materially to cause the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the appellant was provided all required notice in a letter sent in May 2012, prior to the initial adjudication of the claim to reopen.  This letter addressed the evidence required to reopen the claim as well as the evidence required to support the claim for service connection for the cause of the Veteran's death on the merits.  

In addition, the service treatment records and all available post-service medical evidence identified by the appellant are of record.  The Board herein reopens the claim.  Neither the appellant nor her representative has identified any existing evidence not yet obtained that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An examination of the record and medical opinion were obtained in March 2013 to address medical questions arising of potentially presumptively service-connected disease potentially causing or substantially contributing to death.  The Board is satisfied that this March 2013 examination report adequately addressed these questions with opinions adequately supported by medical knowledge and the evidentiary record, as discussed below, to allow for the Board to make a medically informed decision in this case, including weighing the medical opinion obtained against contrary evidence.  

The appellant has been afforded adequate opportunity to address the claim, and did so by submitted statements.  She declined the opportunity of a hearing to address her claim.  Neither the appellant nor her representative has expressed a belief that the record is inadequate or otherwise incomplete.  In sum, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the claim to reopen and the underlying claim of entitlement to service connection for the cause of the Veteran's death.

The Board will accordingly proceed with review of the legal criteria, reopening the claim, and analysis of the claim on the merits.  


II.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014).

Service connection for cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

While ischemic heart disease and respiratory cancer (including cancer of the lung, bronchus, larynx, or trachea) are among the diseases specified in 38 U.S.C.A. § 1116(a) as presumptively service connected based on Agent Orange exposure, neither cancer of the head or neck (exclusive of the larynx or trachea) nor squamous cell carcinoma is among these specified diseases.  38 C.F.R. § 3.309(e).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Reopened Claim

Service connection for the cause of the Veteran's death was denied by the RO in January 2004, based on the absence of evidence linking the cause of the Veteran's death, noted as head and neck cancer that which developed years after service, to his military service.  The appellant did not appeal the decision and did not submit any pertinent evidence with the appeal period. 

Evidence received subsequent to the appeal period includes an autopsy report revealing clinical findings related to the coronary arteries that potentially implicate the presence of ischemic heart disease, which could be presumptively service connected based on the Veteran's service in Vietnam during the Vietnam Era.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.  

The Board will now consider the merits of the claim for service connection for the cause of the Veteran's death.  

Claim for Service Connection for the Cause of Death 

The Veteran's death certificate indicates that he died in September 2003 and lists metastatic head and neck carcinoma as the immediate cause of death.  It does not list any underlying cause of death or any conditions significantly contributing to death.  

A September 2003 full autopsy report notes the Veteran's history of invasive squamous carcinoma of the tongue, with initial diagnosis of invasive squamous cell carcinoma of the tongue in December 2002, and a T3 lesion noted at that time.  It was noted that he underwent a left hemiglossectomy, a tracheotomy, and a split-thickness graft of the tongue in January 2003, with a pathological diagnosis then of squamous cell carcinoma of the tongue with a positive posterior margin and 7 of 27 lymph nodes positive.  

Autopsy findings included metastatic squamous cell carcinoma in "supraclavicular mass," as well as squamous cell carcinoma "to right and left ventricle, liver, bilateral adrenals, bone (T12), diaphragm, periaortic lymph node" and "metastatic tumors in RUL, RLL and LUL with desmoplastic reaction in pleura, tumor thrombi in pulmonary vessels."

The autopsy report also reflects findings of cardiomegaly, a healed infarct of the left ventricle, the right coronary artery with dilation and atherosclerosis, and the left coronary artery with mild stenosis.  

The appellant's representative argues that service connection is warranted in this case based on heart disease which was detected in the autopsy report and contributed to the Veteran's death.  Her representative asserts that the Veteran's noted heart disease should be presumptively service connected based on the his exposure to Agent Orange during his service in Vietnam.  

The Veteran's Army service in Vietnam is not in dispute.  His service personnel records document his participation in ground counteroffensives in Vietnam, and VA is grateful for his service.  

Medical questions were posed by the appellant's argument essentially that service connection is warranted based on heart disease contributing to the Veteran's death.  Because it was not clear from the record that the Veteran had such contributory heart disease, a VA medical opinion was obtained, with examination of the record.  

In March 2013, a VA examiner reviewed the record and observed the above-noted coronary findings in the autopsy report, as well as the Veteran's history of hypertension and diabetes.   However, the examiner noted that an echocardiogram was conducted in May 1999 showing normal left ventricular size and systolic function.  While the examiner also reviewed an August 2003 computed tomography (CT) scan of the chest revealing some coronary artery calcification, he found that the medical records did not support the conclusion that the Veteran had "ischemic heart disease or any evidence of an impairing heart dysfunction prior to his death."  The examiner determined that this conclusion was supported by the May 1999 echocardiogram revealing normal heart function.  Thus, while the March 2013 examiner noted the autopsy and August 2003 chest CT findings, he concluded that these did not represent any coronary disease contributing to death.  Rather, he concluded, in effect, that the preponderance of the evidence was against Veteran having a coronary disease which caused or contributed to his death.  The March 2013 examiner's conclusions were consistent with the death certificate's listing of metastatic head and neck carcinoma as the sole identified cause of the Veteran's death.  

Given this evidence, the Board finds the preponderance of the evidence weighs against a finding of a medical condition that was causally or presumptively linked to service, including due to Agent Orange exposure, which caused or substantially contributed to the Veteran's death.  This is supported by the death certificate findings, the September 2003 autopsy report, treatment records prior to death (which are absent findings of other illness which were terminal or potentially contributing to death of the Veteran), and the opinion of the March 2013 VA examiner.  While ischemic heart disease would be presumptively service connected based on the Veteran's presumed Agent Orange exposure in service, the weight of medical evidence is against the Veteran having heart disease at the time of his death.  

Similarly, while lung cancer, as a respiratory cancer, is recognized as a disease subject to presumptive service connection based on Agent Orange exposure, the record does not show that the Veteran had the type of lung cancer for which the presumption can be afforded.  The autopsy report indicates that metastatic tumors were found in the Veteran's lungs (RUL, LLL and LUL), but that they were secondary, or metastatic from the head and neck squamous cell carcinoma.  Secondary cancers do not qualify for a location-based presumption of service connection based on Agent Orange exposure.  See VAOGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure); 62 Fed. Reg. 37952, 37954 (July 15, 1997).  

Furthermore, the squamous cell carcinoma of the head and neck, also diagnosed as squamous cell carcinoma of the tongue, which caused the Veteran's death, is not recognized as a disease entitled to presumptive service connection based on Agent Orange exposure in service.  38 C.F.R. §§ 3.307, 3.309(e).  Although it is true that lung cancer subject to the presumption based on Agent Orange exposure includes cancer of the larynx or trachea, the Veteran's terminal treatment records, including the surgical pathology reports, clearly identify his cancer as a squamous cell carcinoma of the tongue, without indication of larynx or trachea origin.  While "cancer of the head and neck" is listed on the death certificate, there is no indication from the medical records that the Veteran had a primary cancer of the larynx or trachea.  

The appellant has not presented medical evidence supporting any causal link between the Veteran's Agent Orange exposure in service and the squamous cell carcinoma of the head and neck which caused his death.   Hence, service connection may not be sustained on that basis.  Combee.  

Accordingly, service connection for the cause of the Veteran's death, including as due to Agent Orange exposure, is not warranted. 

While the Board is sympathetic to the appellant's contentions that her husband, the Veteran, died of service-related causes, her lay beliefs cannot ultimately serve to support the claim.  Whether a particular disease or disability caused or substantially contributed to death are a distinctly medical questions.  The appellant  has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011).  

The appellant does not contend that service connection is warranted for the cause of the Veteran's death on any other basis, and there is no evidence suggesting that the cause of the Veteran's death was present until many years after his discharge from service or that it was otherwise related to his active service.  Therefore, service connection for the cause of the Veteran's death on a basis other than Agent Orange exposure is also unwarranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt 
but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is denied.

	


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


